DETALED ACTION
This Office Action is with regard to the most recent papers filed 10/7/2021.

Response to Arguments
Applicant addresses the rejection made under 35 USC 112(a).  In the interview conducted 9/23/2021, Applicant’s representative presented that the concept of providing a bi-directional channel uni-directional tunnel was referring to the entity that was initiating the tunnel, where the Examiner presented that the typical use of “bi-directional” would be two directions of communication and “uni-directional” would be one direction of communication, where the rejections were made based on the lack of disclosure of how two directions of communication could occur over a tunnel that only supports one direction of communication.  Based on the specification, it does appear that the terms “uni-directional” and “bi-directional” were actually using the typical meaning (See, for example, paragraph [0038]).  The actual disclosed technique appears to provide a change in carrier to eliminate direct communication between the two end-points (Paragraph [0039]), but fails to disclose how this is specifically done.  One of ordinary skill in the art would have known how to implement bi-directional channels over a typical HTTPS tunnel, and this language is not too far from language provided in the disclosure, so the instant claim, while far broader than what is provided in the specification, is not being rejected under 35 USC 112.
Based on the amendments now providing a system that is possible (as there is no requirement for any uni-directional tunnel), the claims stand rejected under 35 USC 103, as presented below, based on Applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 29-35 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the instant claims include embodiments that are directed toward software per se.  With regard to claim 29, the instant claim provides a system that comprises a network, where no detail is provided with regard to the structure of such network.  One of ordinary skill in the art would have recognized that networks can be implemented entirely in software (e.g. virtual networks comprising virtual machines).  Claims 30-35 do not provide any non-software components for the system, and thus are rejected for the same.  Applicant should amend the system of claims 29-35 to clearly include hardware components, such that no embodiments within the scope of the instant claims would be directed to software per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0244788 (Fausak) in view of US 2007/0022289 (Alt).
With regard to claim 1, Fausak discloses a method for implementing a machine identity firewall, the method comprising: 

Fausak fails to disclose expressly:
(b) implementing a proxy authentication and a stream binder on behalf of an entity that cannot embed a native tunnel endpoint, 
wherein a proxy end point of the proxy authentication (i) converts a first authentication format to a second authentication format other than the first authentication format, and (ii) bridges a first communication path to a second communication path other than the first communication path; 
(c) implementing a security key management; and 
(d) implementing a stream firewall that provides access control on a segmented per stream basis.
However, Alt teaches:
(b) implementing a proxy authentication and a stream binder on behalf of an entity that cannot embed a native tunnel endpoint (Alt: Paragraph [0073] and [0039].  Protocol conversion is performed, where an endpoint that cannot support a protocol for the other endpoint would not be able to perform any signaling with the other endpoint, including tunneling functionality, where such conversions would be performed by the interconnect system (proxy).), 
wherein a proxy end point of the proxy authentication (i) converts a first authentication format to a second authentication format other than the first authentication format, and (ii) bridges a first communication path to a second communication path other than the first communication path (Alt: Paragraphs [0039] and [0073].  The interconnect system performs 
(c) implementing a security key management (Alt: Paragraph [0082].  Security keys are provided for, where lacking detail as to what constitutes such management or how it is implemented, the use of security keys would provide at least some security key management implementation.); and 
(d) implementing a stream firewall that provides access control on a segmented per stream basis (Alt: Paragraphs [0039] and [0081].  Filtering can be performed on a per flow (stream) basis.).
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize details of the proxy and firewall from Alt in the system of Fausak to provide for the efficient interconnection of components that would otherwise not be able to communicate due to differences in signaling protocols.


With regard to claim 2, Fausak in view of Alt teaches using the RPC-style channels within the HTTPS tunnel for a local connectivity (Fausak: Figure 1.  When the client is taken to be local, local connectivity of the client is provided for by the tunnel (as the local system is able to connect to other systems.  For clarity, Applicant should amend the instant claim to provide for what constitutes “local connectivity.”).

With regard to claim 3, Fausak in view of Alt teaches using the RPC-style channels within the HTTPS tunnel for a remote connectivity (Fausak: Figure 1.  When the client is taken to be local, the tunnel is used for remote connectivity (as the local system is connected to the remote system.).

With regard to claim 4, Fausak in view of Alt teaches end points of the HTTPS tunnel are disposed at each application and/or machine that is connected in a manner configured to facilitate a peer-to-peer communication format (Fausak: Figure 1 and Paragraph [0364].  First, it is noted that a “peer-to-peer” connection format only provides that the format would support peer-to-peer connections in some manner, not that there is actually a peer-to-peer connection.  Second, the term “facilitate” only presents that the format is somehow assisted, but not necessarily implemented or any other detail of how the format is facilitated.  In the case of Fausak, each endpoint of the tunnel (which would be some software or machine) would be connected in some manner, where Fausak provides that the architecture “may enable peer-to-peer connection…”).

With regard to claim 5, Fausak in view of Alt teaches using a peer to peer communication channel facilitating the peer-to-peer communication format in (A) a segmented implementation of the machine identity firewall or (B) a scalable implementation of the machine identity firewall (Fausak: Paragraphs [0364] and [0100].  A firewall serves to segment a network, where lacking detail of what constitutes a “segmented implementation of the machine identity firewall,” the segmentation of the firewall would appear to provide such implementation, where the channel (over a tunnel) would cross the segments.  For clarity, it is recommended that Applicant provide specific detail on what constitutes a “segmented” implementation of the firewall.  Further, it is noted that there is little detail of what constitutes a “scalable implementation,” where the ability to add or remove rules referring to flows would provide some scaling, at least with respect to rules, where, for clarity, Applicant should provide additional detail with regard to how the firewall is scaled.).

With regard to claim 6, Fausak in view of Alt teaches wherein the segmented implementation of the per stream basis comprises a human accessible stream (Fausak: Paragraph [0094] and Figure 1.  The 

With regard to claim 7, Fausak in view of Alt teaches that the segmented implementation of the per stream basis of an application stream for at least one machine (Fausak: Paragraph [0101].  The streams can be for applications.).

With regard to claims 8-35, the instant claims are similar to claims 1-7, and are rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444